            Case 1:20-cv-04655-ER Document 42 Filed 01/12/21 Page 1 of 2
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen J. Steinlight
stephen.steinlight@troutman.com




January 12, 2021
VIA ECF
The Honorable Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007

Re:      Gerald Green v. Capital One, N.A. and Square, Inc., Index No. 1:20-cv-04655-ER:
         Consent Letter Motion for Extension of Time to File Reply:

Your Honor:

        We represent Defendant Capital One, N.A. (“Capital One”) in the above-referenced action.
With Plaintiff’s consent, Capital One respectfully submits a request for an extension of time to file
its Reply in further support of its pending Motion to Dismiss [Dkts. 33-35]. Pursuant to Rule 6 of
the Federal Rules of Civil Procedure and Rule 1(E) of Your Honor’s Individual Practices, Capital
One states the following in support of its request:

      1. Capital One filed the Motion to Dismiss the Amended Complaint on November 18, 2020.

      2. This is Capital One’s first request for an extension of time to file the Reply.

      3. Capital One’s current deadline to file a Reply in support of its Motion to Dismiss is January
         19, 2021.

      4. Plaintiff has consented to an extension of ten (10) days for Capital One to file the Reply.
         The new deadline will be January 29, 2021.

      5. Capital One is requesting this extension to file its Reply due to conflicting deadlines and
         appearances.

      6. Once Capital One’s Reply is filed on January 29, 2021, the Motion to Dismiss will be fully
         briefed and submitted to the Court for its ruling.

      7. No party will be prejudiced by the requested extension.
              Case 1:20-cv-04655-ER Document 42 Filed 01/12/21 Page 2 of 2
January 12, 2021
Page 2




         For the foregoing reasons, Capital One respectfully requests the Court extend the time to
file its Reply until January 29, 2021.

       We thank Your Honor for your consideration of this request. If Your Honor has any
questions or concerns, please do not hesitate to contact my office.

                                                            Respectfully submitted,


                                                            /s/ Stephen J. Steinlight
                                                            Stephen J. Steinlight



cc:     All Counsel of Record (via ECF)




112556885v1
